CaSe: 1219-CV-OOl45-DAP DOC #Z 132-l Filed: 03/08/19 l Of 7. Page|D #Z 3338

 

 

February 27, 2019

Mark Dottore Sent OVernight Via UPS
Dottore Companies #IZ A87 964 02 9010 7619
2344 Canal Road

Cleveland, OH 44113

Randall K. Barton
Chairman of the Board
Dream Center Education Holdings

Re: Denial of Change of 0wnership
Argosy University
OPE ID: 02179900

Dear Mr. Dottore and Mr. Barton:

The Multi Regional and Foreign School Participation Division (“MRFSPD”) of the U.S.
Department of Education (“Department”) has reviewed Argosy University’s (“Argosy” or “the
lnstitution”) application for approval of a change in ownership or structure resulting in a change
of control (“CIO”). Prior to the CIO, Argosy was owned by Education Management Corporation
(“EDMC”). The CIO was accomplished pursuant to the terms of the Amended and Restated
Purchase Agreernent dated February 24, 2017 (“ARPA”) between EDMC and its affiliates
(“Sellers”), and the Dream Center Foundation (“DCF”), a California nonproiit corporation, and
its affiliates, including Dream Center Education Holdings, LLC (“DCEH”) The CIO, Which
was accomplished' 1n two closings (in October 2017 and January 2018) also included other
EDMC- affiliated institutions- certain of the Art Institutes and South University. The parties to

 

l'I'he following institutions were included in the CIO:
Argosy University (02179900)
South University (0] 303900)
Miami Intemational University of Art & Design (00887800)
The Art Institute of I-Iouston (02117100)
The Art Institute of Atlanta (00927000)
The Art Institute of Seattle (0229}300)
The Art Institute of Portland (00781900)
The Art Institute of F ort Lauderda|e (01019500)
The Art Institute of Phoenix (04051300)
The Art Institute of Colorado (02078900)
The Illinois Institute of Art (0]258400)
The Art Institute of Pittsburgh (00747000)
The Art Institute of Philadelphia (00835000)

Federal§tndent@tia

Arl DFF|CE of the U.S. OEPARTMENT of EDUCAT|ON
i'm;icru§ Smdem Aiti. Schoo! Panicipution Divisicm ;\tulti-R<:§;\t_>t\tii and Forcign Schuol<
839 l'"'irat Str<:cl §.?~t',`."l;’. NE Wt!shinglon. l`>(;_` 2025/32
wes.zcicm»-Mti,::m'

CaSe: 1219-CV-OOl45-DAP DOC #Z 132-l Filed: 03/08/19 2 Of 7. Page|D #Z 3339

Dream Center Education Holdings
Argosy University OPE ID: 02179900
Page 2 of 7

the ARPA also requested the Department’s approval of the institutions’ conversion to nonprofit
status as a result of its new ownership under DCF. This letter only addresses the Department’s
determination in regard to Argosy.

The Department has determined that the application for the CIO and the request to convert to
nonprofit status cannot be approved because the Institution does not meet certain required
standards, as explained below. Accordingly, Argosy’s participation in the student financial
assistance programs authorized pursuant to Title IV of` the Higher Education Act of 1965, as
amended, 20 U.S.C. §§ 1070 et seq. (“Title IV, HEA programs”) is ended as of the date of this
letter in accordance with 34 C.F.R. § 600.20(h)(2)(ii).

To establish eligibility and to continue participation in the Title IV, HEA programs, an institution
must demonstrate to the Department that, after the change in ownership and control, the
institution qualifies to be certified to participate under 34 C.F.R. Part 668, Subpart B. 34 C.F.R.
§ 600.31(a)(3)(ii). Pursuant to 34 C.F.R. § 668.13(a), for the Department to certify Argosy to
participate in the Title IV, HEA programs, it must qualify as an eligible institution under 34
C.F.R Part 600, meet the standards of financial responsibility set forth at 34 C.F.R. § 668. 15 and
34 C.F.R. Part 668, Subpart L, and meet the standards of administrative capability set forth at 34
C.F.R. § 668.16. Further, to participate in any Title IV, I-[EA program, the institution must meet
the fiduciary standard of conduct set forth at 34 C.F.R. § 668.82(a) and (b)(l). Based on its
current financial situation, and in particular, its failure to pay Title IV, HEA credit balances owed
to its students and parents, Argosy does not meet any of these standards.

I. ARGOSY DOES NOT MEET THE FIDUCIARY STANDARD OF CONDUCT

Following the CIO, DCEH officials entered into a temporary provisional program participation
agreement (“TPPPA”) with the Department on October 17 , 2017, allowing Argosy to continue to
participate in the Title IV, HEA programs subsequent to its purchase by DCEH. A material term
of the TPPPA was Argosy’s agreement to comply with all Title IV, HEA program requirements,
which include the requirement to hold all funds it receives under the Title IV, HEA programs in
trust2 for the intended student beneficiaries and the Department 20 U.S.C. § 1094(a)(1); 34
C.F.R. §§ 668.14, 668.16l(b). As a trustee of` those ftmds, Argosy is prohibited from using or
hypothecating the funds for any other purpose. Argosy is subject to the highest standard of care
and diligence in administering the Title IV, HEA programs and in accounting to the Secretary for
the funds received. 34 C.F.R. § 668.82(a), (b) (fiduciary standard). The Department has
determined that Argosy’s failure to properly administer the Title IV, HEA program funds
entrusted to it constitutes a grievous breach of its fiduciary duty to the Department

The Department first placed Argosy on the heightened cash monitoring payment method set
forth in 34 C.F.R. § 668.162(d)(1) (“HCMl”) on March 1, 2007. Argosy continued on HCMl
until it was placed on the payment method set forth in 34 C.F.R. § 668.162(d)(2) (“HCMZ”) on
January 25, 2019. The Department places an institution on heightened cash management (either

 

2 The only exception is for funds provided by the Department for administrative expenses and funds used for the
Job Location and Development Program under 34 C.F.R. Part 675, Subpart B.

CaSe: 1219-CV-OOl45-DAP DOC #Z 132-l Filed: 03/08/19 3 Of 7. Page|D #Z 3340

' Dream Center Education Holdings
Argosy University OPE ID: 02179900
Page 3 of 7

HCMl or HCMZ) when the institution’ s Hnancial circumstances necessitate a higher level of
scrutiny.3

Under both HCMl and HCM2, an institution must credit a student’s ledger account for the
amount of Title IV, HEA program funds that the student or parent is eligible to receive, and pay
the amount of any credit balance due under 34 C.F.R. § 668.164(h), before the institution
submits a request for hinds to the Department See 34 C.F.R. § 668.162(d)(l) and (2). A Title
lV, HEA credit balance occurs whenever the amount of program funds credited to a student’s
ledger account for a payment period exceeds the amount assessed the student for allowable
charges associated with that payment period. 34 C.F.R. § 668.164(h)(l). The credit balance
must be paid directly to the student or parent as soon as possible, but no later than 14 days afier
the balance occurred if the credit balance occurred after the first day of class of a payment
period; or 14 days after the first day of class of a payment period if the credit balance occurred
on or before the first day of class of that payment period. 34 C.F.R. § 668.164(h)(2). The
regulatory requirement that all institutions on heightened cash monitoring pay credit balances to
students and parents prior to obtaining funds from the Department was specifically designed to
ensure that student beneficiaries are protected When institutions experience financial difficulties

In late December 2018, as DCEH was threatening receivership, the Department placed the
DCEH schools on “route pay.” This protection was put in place so that funds Would not be
automatically released to DCEH, but would have to be manually released by the Department
On January 18, 2019, the federal court in the Northern District of Ohio appointed Mr. Dottore as
the receiver (“Receiver”) over DCEH and its subsidiaries, thereby subjecting Argosy to the
receivership The complaint in that action, the motion seeking an appointment of a receiver, and
the receivership order all describe dire financial circumstances confronting DCEH and its
subsidiaries When an institution is subject to a receivership order, the Department promptly
places that institution on HCM2. Here, the Department provided advance notice to DCEH that
its schools would be placed on HCM2 m the event of a receivership On January 25, 2019,
following the appointment of the Receiver on January 18th ,the Department transferred Argosy to
HCM2.

In late January 2019, the Department began to hear numerous complaints fi'om students and
parents that Argosy had failed to pay credit balances owed to its students. As an institution on
heightened cash monitoring (on HCM41 and later, on HCM2), Argosy Was required to first pay
student Title IV, HEA credit balances4 before submitting a request for payment to the
Department 34 C F. R. § 668.162(d) Not only did Argosy fail to pay credit balances prior to
submitting its requests for payment from the Department, even after Argosy received the fiinds,
it still failed to pay those credit balances

On February 6, 2019, the Department requested the Receiver to provide a list of all of unpaid
credit balance stipends that Argosy owed to students. On February 7, 2019, the Department
received a summary table and a zip file of unpaid student stipends. The student level detail in
the zip file showed that Argosy had not paid stipends totaling $16,299,840, including stipends

 

3 The Department has sole discretion to determine the method under which it provides Title IV, HEA program funds
to an institution The Department may provide these funds under the advance payment method, reimbursement
payment method, or heightened cash monitoring payment method. 34 C.F.R. § 668.162(a).

4 Argosy refers to these credit balances as “stipends.”

CaSe: 1219-CV-OOl45-DAP DOC #Z 132-l Filed: 03/08/19 4 Of 7. Page|D #Z 3341

Dream Center Education Holdings
Argosy University OPE ID: 02179900
Page 4 of 7

for students at Western State College of Law. The summary chart indicated that $10,400,059 of
those stipends had been unpaid for at least 14 days (the summary chart does not include the law
school). See e-mail from D. Linscott (Dottore Companies) with summary chart, attached hereto
as Exhibit 1 (because the zip file has student level detail, it is not included in Exhibit l). Also on
February 7, 2019, the Receiver sent a letter to the Department regarding the disposition of the
Title l"V, HEA funds that the Department paid to Argosy between January l, 2019 and February
5, 2019. The Cash Flow statement enclosed with the letter showed that although Argosy
received $12,955,761 in Title IV, HEA program funds during that time period, Argosy paid
$4,289,010 to its stai`f, paid $2,178,879 to vendors, paid $1,768,875 to DCEH for payroll
expenses, and maintained $3,811,883 in the receivership account, instead of ensuring that all
Title IV, HEA credit balances were paid to its students and parents See Mark Dottore letter to
Diane Auer Jones, dated February 7, 2019, attached hereto as Exhibit 2.

The Department released approximately $9.2 million to Argosy on January 15, 2019, just days
before the Receiver was appointed on January 18, 2019. Another $2.8 million was released on
January 29, 2019, following the appointment of the Receiver. Although the receivership estate
may have been cash-strapped at the time of the Receiver’s appointment, student credit balances
were required to be paid under HCMl and HCM2 regulations before DCEH (and now the
Receiver) obtained reimbursement from the Department Significant funds were released by the
Department since mid-January, including after the Receiver was appointed, which should have
been used to pay the existing unpaid credit balances owed to students The Receiver also knew
or should have known of the requirements to release the students’ credit balance stipends to
them, and assured the Department that the credit balance problem would be resolved.s

As set forth in the motion requesting the appointment of a receiver (Doc. 3 in the N.D. Ohio
case), this is not a situation where the appointed receiver is new to the financial circumstances
and obligations of the receivership estate upon his or her appointment The Receiver had been
serving as a consultant to DCEH and the receivership schools (including Argosy) since October
9, 2018 in various areas, including in regard to the receivership schools’ financial conditions and
strategies, and also to work with governmental and regulatory agencies. Nevertheless, it appears
that no plan was in place to ensure that student credit balances were being paid in accordance
with the regulations

Argosy’s actions in failing to pay Title IV, HEA credit balances is a severe breach of the
required fiduciary standard of conduct to disburse the student’s Title IV, HEA program funds to
them, and demonstrates a blatant disregard of the needs of its students. 6

 

5 011 February 19, 2019, the Receiver submitted a report to the court in the receivership action (Doc. 55) arguing that
the credit balance funds were “not missing” and that the receivership estate never had the funds to pay student credit
balance stipends, and therefore the credit balances did not need to be paid, asserting that the payment of the credit
balances was “su\lled over a ‘chicken and egg’ debate.” Doc. 55 at 2. On February 22, 2019 the Receiver submitted
an updated report (Doc. 68), acknowledging that there may have been “irregularities' 111 the method and manner” in
the draw downs of student stipends. Despite the fact that significant funds were drawn down days before the
January 18th receivership order, that some funds were drawn down after the order, and the fact that the Receiver had
been acting as a consultant for DCEH and the receivership schools since October 2018, the Receiver places all
blame for the failure to properly pay the credit balances on the “pre-receivership Dream Center Entities.” Doc. 68 at
2.

5 Argosy only earns the Title IV, HEA program funds as they are credited to the student accounts to pay for tuition
and fees. These credit balance “stipends” are funds the students have borrowed to cover their living expenses and

CaSe: 1219-CV-OOl45-DAP DOC #Z 132-l Filed: 03/08/19 5 Of 7. Page|D #Z 3342

' Dream Center Education Holdings
Argosy University OPE ID: 02179900
Page 5 of 7

II. ARGOSY DOES N()T MEET THE STANDARDS OF FINANCIAL
RESPONSIBILITY

To begin and to continue to participate in the Title IV, HEA programs, an institution must
demonstrate to the Secretary that it is financially responsible under the standards established by
the Department See 34 C.F.R. § 668.15, 34 C.F.R. Part 668, Subpart L. As provided under 20
U.S.C. § 1099c(c)(1), the Department determines whether an institution is financially responsible
based on the institution’s ability to: provide the services described in its official publications and
statements; meet all of its financial obligations; and provide the administrative resources
necessary to comply with Title IV, HEA program requirements 34 C.F.R. §§ 668.15(b),
668.171(a), 668.l7l(b)(3).

As noted above, the pleadings in the receivership case describe the serious financial difficulties
facing all of the receivership schools, including Argosy. Indeed, in the January 18th receivership
order, the court specifically found that DCEH and its subsidiaries were indebted to secured,
trade, and unsecured creditors for sums in excess of $100,000,000 (Order at 113).

In addition, the Department has learned that Argosy has ceased to provide instruction at its
additional location in Phoenix, Arizona (02179907) because it was locked out of` the premises,
and is holding classes at Ottawa University, a location for which it is not authorized Students
have reported that they do not have access to computer labs or to all of` the equipment or books
needed for their classes. Argosy’s failure to maintain and operate its Ph_oenix school at an
approved location is further evidence of the institution’s lack of financial responsibility and is
inconsistent with the institution’s fiduciary duty to the Department.

Further, on February 7, 2019, the Receiver terminated the employment of Argosy’s chancellor,
and nearly 100 Argosy faculty, academic support personnel and financial aid counselors. Those
employees Were terminated despite the Receiver’s repeated assurances to the Department that it
would not do so. Additionally, the Department has been advised that this process was so
disruptive that professors were called out of classrooms while they were teaching and their
employment terminated These actions have resulted in substantial and irreparable damage to the
academic integrity of Argosy, and accordingly violate the requirements of financial
responsibility set forth in 34 C.F.R. § 668.15(b) and 668.171(a), because Argosy can no longer
provide the services, including academic programs, described in its official publications and
statements Moreover, students who are close to graduation are at risk for not being able to be
licensed to practice in psychology if Argosy’s programs no longer meet programmatic
accreditation requirements due to the faculty terminations

 

are not Argosy’s limds to spend Argosy’s students are in many cases dependent upon the receipt of these credit
balance fcmds to, among other things, make rent or mortgage payments, pay for childcare, and buy groceries ~ all of
which are acceptable living expenses that are part of the cost of attendance upon which the Title IV, HEA program
aid was awarded

CaSe: 1219-CV-OOl45-DAP DOC #Z 132-l Filed: 03/08/19 6 Of 7. Page|D #Z 3343

Dream Center Education Holdings
Argosy University OPE ID: 02179900
Page 6 of 7

III. ARGOSY HAS FAILED TO MEET THE STANDARDS OF
ADMINISTRATIVE CAPABILITY

To begin and to continue to participate in any Title IV, HEA program, an institution must
demonstrate to the Department that the institution is capable of adequately administering the
program under each of the standards established in 34 C.F.R. § 668.16. The Department
considers an institution to have that administrative capability if the institution administers the
Title IV, HEA program in accordance with all statutory provisions of or applicable to Title IV of
the HEA, all applicable regulatory provisions prescribed under that statutory authority, and all
applicable special arrangements and agreements entered into under the authority of statutes
applicable to Title IV of the I-IEA. 34 C.F.R. § 668.16(a).

In addition, the institution must designate a capable individual to be responsible for
administering all the Title IV, HEA programs in which it participates; use an adequate number of
qualified persons to administer the Title IV, HEA programs in which the institution participates;
administer the Title IV, HEA programs with adequate checks and balances in its system of
internal controls; establish and maintain records required under 34 C.F.R. Part 668, Subpart B
and the individual Title IV, HEA program regulations; and provide adequate financial aid
counseling to eligible students who apply for Title IV, HEA program assistance 34 C.F.R. §§

663-1609)(1), (b)(Z), (¢)(1),(<1)(1),(11)-

Since learning of the credit balance problem, the Department has requested rosters and other
information regarding the credit balances The information that has been submitted on behalf of
Argosy has been incomplete and/or inconsistent with other information provided on behalf of
Argosy or with the Department’s records, which raises serious questions about the Institution’s
administrative capability.

In addition, for all of the reasons described in Sections I and II above, Argosy has also failed to
meet the standards of administrative capability.

IV. CONCLUSION

As detailed in this letter, the violations involved here are serious, and the potential harm to
students and taxpayers is severe. Therefore, Argosy’s application for approval of its change of
ownership and conversion to nonproHt status is hereby denied.

Should Argosy have evidence to dispute the Department’s findings, and demonstrate their
inaccuracy, Argosy may submit that evidence via overnight mail to me at:

U.S. Department of Education
Federal Student AidfPC

830 First Street NE

Union Center Plaza, 7m Floor

Washington, DC 20202-5340

If any such information is received by March 11, 2019, it will be reviewed and Argosy will be
notified if the denial is modified or rescinded Unless the Department modi§es or rescinds the

CaSe: 1219-CV-OOl45-DAP DOC #Z 132-l Filed: 03/08/19 7 Of 7. Page|D #Z 3344

h ' Dream Center Education Holdings

Argosy University OPE ID: 02179900
Page 7 of 7

denial, Argosy’s eligibility to participate in the Title IV, HEA programs is ended effective the
date of this letter, February 27, 2019.

In the event that Argosy submits an application to participate in the Title IV, HEA programs in
the future, that application must address the deficiencies noted in this letter,

Please contact Tara Sikora at (215) 656-6488, or Tara.Sikora@ed.gov if you have any questions
regarding the content of this noticc.

CCZ

Sincerely,

/aZ?W/¢

Michael J. Frola

Director

Multi-Regional and Foreign Schools Participation
Division

WASC Senior College and University Commission

Arizona State Board for Private Postsecondary Education

California Bureau for Private Postsecondary Education

Colorado Division of Private Occupational Schools, Department of Higher Education
Florida Commission for Independent Education

Georgia Non-Public Postsecondary Education Commission

Hawaii Department of Commerce & Consumer Affairs

Illinois Board of Higher Education

Minnesota Ofi:ice of Higher Education

Tennessee Higher Education Commission

Texas Higher Education Coordinating Board

Utah Department of Commerce

State Council of Higher Education for Virginia

Washington Student Achievement Council

Department of Defense, via osd.pentagon.ousd-p-r.mbx.vol-edu-compliance@mail.mil
Department of Veteran Affairs, via lNCOMlNG.VBAVACO@va.gov

Consumer Financial Protection Bureau, via CF PB_ENP_Students@cfpb. gov

